UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARK GARRAWAY,

                                 Plaintiff,
          v.                                                         DECISION AND ORDER
                                                                         12-CV-924S
S. SMITH, SGT. G. BELZ, SGT. PULSIFER,
C.O. M. SHUMAKER, C.O.J. EDGER,
C.O. BRINK, C.O. ERWAY,

                                 Defendants.




                                          I. INTRODUCTION

          Plaintiff Mark Garraway, previously pro se but now represented by counsel,1 is a

prisoner currently in the custody of the New York State Department of Corrections and

Community Supervision (“DOCCS”). Plaintiff filed this action seeking relief under 42

U.S.C. § 1983 and the New York State Constitution. On March 31, 2016, this Court

granted summary judgment dismissing the action in its entirety. (Docket No. 60). Plaintiff

timely appealed that decision to the United States Court of Appeals for the Second Circuit.

On August 31, 2017, the Second Circuit affirmed in part, vacated in part, and remanded

the action to this Court for consideration in the first instance Plaintiff’s due process claim

and an Eighth Amendment claim premised on sleep deprivation as to Defendants

Shumaker, Edger, Brink, Erway, Belz, Pulsifer and Smith.

          Presently before the Court is Defendants’ Motion for Judgment on the Pleadings

(Docket No. 90) pursuant to Federal Rule of Civil Procedure 12(c). Defendants seek

dismissal of the due process claim and the Eighth Amendment sleep deprivation claim.


1   The Court appointed pro bono counsel on October 18, 2018. (Docket No. 82).

                                                    1
For the following reasons, Defendants’ Motion is granted.

                                      II. BACKGROUND

       The Court assumes familiarity with the facts and procedural background. (Docket

No. 47-2 (Statement of Undisputed Facts)).        Plaintiff filed the original complaint in

September 2012, asserting eleven causes of action. Following an initial screening,

Plaintiff’s claims arising from the First Amendment were dismissed pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A; Plaintiff’s claims arising from the Eighth Amendment were

allowed to go forward. (May 8, 2013 Decision and Order, Docket No. 5). Ten causes of

action remained, all relating to Plaintiff’s arrival at Southport Correctional Facility

(“Southport”), where Plaintiff alleges that he was given an unsanitary mattress. Plaintiff

filed an Amended Complaint on November 20, 2013.

       On March 31, 2016, this Court granted Defendants’ motion for summary judgment

in its entirety.   (Docket No. 60).    As relevant to the instant motion, on the Eighth

Amendment conditions of confinement claim, the Court found that while Plaintiff satisfied

the objective element of the analysis in that he alleged exposure to unsanitary conditions

for a prolonged period of time, he failed to satisfy the subjective element of the analysis

which requires a showing that Defendants acted with a culpable state of mind.

       Plaintiff timely appealed this Court’s grant of summary judgment. (Docket No. 63).

On appeal, Plaintiff argued, among other things, that this Court did not address his due

process claim and his sleep deprivation claims. (2d Cir. 16-1195, Docket No. 63, at 16).

On August 31, 2017, the Second Circuit affirmed in part, vacated in part, and remanded

the action to this Court. Specifically, the Second Circuit affirmed this Court’s judgment

with respect to disposition of the Eighth Amendment claim against the supervisory



                                             2
defendants Sheahan, Evans and Griffin but remanded with respect to the disposition of

the Eighth Amendment claim against the remaining defendants (listed in the caption).

The Second Circuit also remanded for this Court to consider in the first instance a due

process claim and an Eighth Amendment claim premised on sleep deprivation, without

expressing any opinion as to the merits of these claims. (Id., Docket No. 97 at 6 (summary

order)).

                                     III. DISCUSSION

       “After the pleadings are closed—but early enough not to delay trial—a party may

move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Under Rule 12(c), “a party

is entitled to judgment on the pleadings only if it has established that no material issue of

fact remains to be resolved and that [it] is entitled to judgment as a matter of law.” Bailey

v. Pataki, No. 08 Civ. 8563(JSR), 2010 WL 234995, at *1 (S.D.N.Y. Jan.19, 2010).

       Given the fact that discovery has been conducted and summary judgment motions

have been filed in this case, the Court will not limit its analysis to Plaintiff’s Amended

Complaint, as Defendants urge it to do. Cf. Joseph v. New York Yankees P’ship, No. 00

CIV. 2275 (SHS), 2000 WL 1559019, at *2 (S.D.N.Y. Oct. 19, 2000) (“Because the parties

have submitted affidavits, deposition transcripts and other exhibits, and they have been

considered by this Court, the motion must be viewed as one for summary judgment and

accordingly will be assessed under the standards applicable to Fed. R. Civ. P. 56.”).

Accordingly, in deciding Defendants’ motion, the Court has considered the Amended

Complaint as well as the parties’ submissions filed during summary judgment.

       A. Sleep Deprivation

       Defendants move to dismiss any Eighth Amendment claim premised on sleep



                                             3
deprivation that was remanded by the Second Circuit, arguing that any such allegations

are “indistinguishable from [Plaintiff’s] primary Eighth Amendment conditions of

confinement claim” because both claims are based on the conditions of his mattress.

(Docket No. 90-1 at 4).      Moreover, Defendants argue that, to the extent the sleep

deprivation claim can be considered separately, Plaintiff has failed to establish a

constitutional violation on this basis because he does not allege any injury stemming from

the sleep deprivation. (Id. at 4-5). In response, Plaintiff does not meaningfully address

Defendants’ position that the sleep deprivation claim is tethered to his conditions of

confinement claim; rather, Plaintiff argues that he has alleged an “additional sleep

deprivation claim” premised on the Eighth Amendment. (Docket No. 92-1 at 6-9).

       The crux of Plaintiff’s Eighth Amendment claim is that prison officials placed him

in a cell with a feces-soiled mattress and refused to replace it despite his complaints, thus

acting with deliberate indifference to his health—including his ability to sleep. Defendants

are correct that the sleep deprivation claim is not a stand-alone Eighth Amendment

violation; rather, it is inextricably linked to Plaintiff’s core Eighth Amendment conditions of

confinement claim.

       “To state an Eighth Amendment claim based on conditions of confinement, an

inmate must allege that: (1) objectively, the deprivation the inmate suffered was

sufficiently serious that he was denied the minimal civilized measure of life’s necessities,

and (2) subjectively, the defendant official acted with a sufficiently culpable state of mind,

such as deliberate indifference to inmate health or safety.” Walker v. Schult, 717 F.3d

119, 125 (2d Cir. 2013) (internal citation, quotation marks, and alterations omitted); see

also Farmer v. Brennan, 511 U.S. 825, 834, 114 S. Ct. 1970, 128 L. Ed.2d 811 (1994)).



                                              4
“To meet the objective element, the inmate must show that the conditions, either alone or

in combination, pose an unreasonable risk of serious damage to his health.” Walker, 717

F.3d at 125 (citing Rhodes v. Chapman, 452 U.S. 337, 349, 101 S. Ct. 2392, 69 L. Ed.2d

811 (1994)).

       In performing an Eighth Amendment conditions of confinement analysis, “court[s]

consider[] ‘allegations regarding conditions of confinement in the aggregate to determine

whether they rise to the level of a constitutional violation.’” Mena v. City of New York, No.

13-CV-2430 RJS, 2014 WL 4652570, at *5 (S.D.N.Y. Sept. 18, 2014) (quoting Walker,

717 F.3d at 125). The Second Circuit’s decision in Walker is helpful in illustrating this

principle.

       In Walker, the Second Circuit found that the Plaintiff plausibly stated an Eighth

Amendment violation where he alleged the following:

       [F]or approximately twenty-eight months, he was confined in a cell with five
       other men, with inadequate space and ventilation, stifling heat in the
       summer and freezing cold in the winter, unsanitary conditions, including
       urine and feces splattered on the floor, insufficient cleaning supplies, a
       mattress too narrow for him to lie on flat, and noisy, crowded conditions that
       made sleep difficult and placed him at constant risk of violence and serious
       harm from cellmates.

717 F.3d at 126 (emphasis added). The Second Circuit noted that the Walker Plaintiff

sufficiently alleged conditions that “perhaps alone and certainly in combination” amounted to a

deprivation of the minimal civilized measure of life's necessities. Id. (emphasis added).

There, the Court found a single Eighth Amendment violation on the objective element

stemming from Plaintiff’s conditions of confinement based on, among other things, sleep

deprivation and unsanitary conditions. See id. at 126-27 (“sleep is critical to human

existence, and conditions that prevent sleep have been held to violate the Eighth



                                              5
Amendment . . . at least one court recently found that the condition of a prisoner’s

mattress may be so inadequate as to constitute an unconstitutional deprivation”).

       Plaintiff Garraway’s allegations of sleep deprivation and unsanitary conditions are

similar to those alleged by the Walker plaintiff. As set forth in his summary judgment

papers, Plaintiff alleged unconstitutional sleep deprivation, specifically, that “he was

confined [24 hours] a day in solitary confinement, forced to sleep on a wet, urine and fecal

stained mattress which made it impossible on regular occasion for him to find sleep:

whether on his back, sides, or stomach” “forcing plaintiff to endure many restless nights

and days.” (Docket No. 56 at 17). In its March 31, 2016 Decision & Order, the Court

concluded that Plaintiff satisfied the objective element of the Eighth Amendment

conditions of confinement analysis for the purposes of summary judgment. (Docket No.

60 at 9-10). Defendants make clear that they “do not challenge Plaintiff’s claim that he

suffered sleep deprivation due to” “the conditions of his confinement” but rather that

Plaintiff’s sleep deprivation claim is part of “a single Eighth Amendment claim.” (Docket

No. 93 at 2). In that regard, the Court concludes that Plaintiff’s sleep deprivation claim is

part of his overarching conditions of confinement claim—not a stand-alone violation—and

this claim will proceed to trial.

       And finally, Defendants alternatively argue that even as a stand-alone claim,

Plaintiff has not alleged a sleep deprivation claim because “he does not allege any

physical injury resulting from that sleep deprivation.”         That argument, however,

misconstrues the case law because it is the alleged sleep deprivation that is the harm

stemming from the constitutional violation (the inadequacy of his mattress). As such,

Defendants’ alternative argument fails on the merits.



                                             6
       Accordingly, Defendants’ motion is granted to the extent that it seeks dismissal of

any additional Eighth Amendment claim premised on sleep deprivation because that

additional claim falls within the purview of his primary Eighth Amendment claim.

       B. Due Process

       Defendants also move for dismissal of Plaintiff’s due process claim. Defendants

argue that Plaintiff failed to plausibly allege a procedural due process violation, and that

to the extent Plaintiff alleges a substantive due process claim, it is duplicative of his Eighth

Amendment conditions of confinement claim and therefore must be dismissed. (Docket

No. 90-1 at 5-6). In response, Plaintiff argues that his due process claim is rooted in

Defendants’ failure to adhere to policies and procedures, such as not providing Plaintiff

with a cell condition intake form and not taking action when Plaintiff verbally complained

of the conditions of his mattress. (Docket No. 92-1 at 11). In their reply, Defendants

argue that an alleged failure to follow prison policy does not amount to a constitutional

violation. (Docket No. 93).

       Defendants are correct. “[A] Section 1983 claim brought in federal court is not the

appropriate forum to raise violations of prison regulations.” Rasheen v. Adner, 356 F.

Supp. 3d 222, 236 (N.D.N.Y. 2019) (dismissing with prejudice Plaintiff’s “claims that

defendants violated his constitutional rights when they failed to adhere to DOCCS’

Directives and Postal Regulations”); Melendez v. Fischer, No. 13-CV-6231 CJS, 2013 WL

5592497, at *3 (W.D.N.Y. Oct. 10, 2013) (“A violation of a DOCCS Directive, however,

does not arise to a violation of constitutional rights sufficient to support a civil rights claim

under 42 U.S.C. § 1983.”). Accordingly, the due process claim can be dismissed on this

ground alone.



                                               7
          However, all of Plaintiff’s previous filings—including his Amended Complaint and

his summary judgment opposition papers—were filed pro se. See Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006) (requiring courts to “liberally

construe” submission by pro se litigants). Liberally construed, they may raise two other

potential due process arguments. However, on both the due process claim still fails.

          First, Plaintiff argues that Defendants “fail[ed] to bring to this Court[’] s attention

the [three] sets of rules covering inmate requests and grievances” as well as “a set of

prison regulations and rules.” (Docket No. 56 at 7). The Court construes this as asserting

a due process claim based on “the failure to provide notice of prison rules to inmates,”

which courts have held “is a violation of due process.” Robles v. Coughlin, 725 F.2d 12,

16 (2d Cir. 1996) (collecting cases); Richards v. Fischer, 38 F. Supp. 3d 340, 361

(W.D.N.Y. 2014) (“[F]ailure to provide notice of prison rules to inmates is a violation of

due process.”). To the extent Plaintiff raises such a due process claim, however, his own

assertions in his summary judgment filings defeat a due process claim on this basis.

Plaintiff states that he possessed “the rules within the Orientation Manual” and ultimately

did file a grievance in October 2011. (Docket No. 56 at 8). Because the evidence and

Plaintiff’s own assertions show that he possessed the prison rules, any potential due

process claim based on failure to provide notice fails.

          Second, in his opposition to summary judgment, Plaintiff argued, relying on the

Supreme Court’s decision in Sandin v. Conner, that his conditions of confinement while

in SHU constituted a deprivation of a Liberty Interest and thus violated his due process

rights.    (Docket No. 56 at 5).       Sandin addressed instances where prisoners have

complained of their conditions of confinement in Special Housing Units stemming from



                                                 8
punishments imposed following a prison disciplinary proceeding. In those circumstances,

courts evaluate whether punishments imposed as a result of a disciplinary hearing (i.e.,

confinement in the SHU) violated some clearly established liberty interest. See Palmer

v. Richards, 364 F.3d 60, 64 (2d Cir. 2004) (“A prisoner’s liberty interest is implicated by

prison discipline, such as SHU confinement, only if the discipline ‘imposes [an] atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life.’”)

(quoting Sandin v. Conner, 515 U.S. 472, 484, 115 S. Ct. 2293, 132 L. Ed.2d 418 (1995))

(emphasis added); Luna v. Pico, 356 F.3d 481, 487 (2d Cir. 2004) (“It has long been clear

that inmates retain due process rights in prison disciplinary hearings. Certain due process protections

therefore apply where disciplinary proceedings may lead to the loss of good time credit,

or would subject an inmate to solitary confinement in the SHU.”).

       Fundamentally, though styled as a separate cause of action, Plaintiff’s alleged due

process violation complains of the same conduct underlying his conditions of confinement

claim brought under the Eighth Amendment which will proceed to trial. To be clear, for

convicted prisoners, such as Plaintiff, conditions of confinement claims are brought

appropriately under the Eighth Amendment; pretrial detainees, however, must use the

Due Process Clause of the Fourteenth Amendment. See Darnell v. Pineiro, 849 F.3d 17,

29 (2d Cir. 2017) (“A pretrial detainee’s claims of unconstitutional conditions of confinement are

governed by the Due Process Clause of the Fourteenth Amendment, rather than the

Cruel and Unusual Punishments Clause of the Eight Amendment.”); Thompson v.

Carlsen, No. 08-CV-0965, 2010 WL 3584409, at *12 (N.D.N.Y. Aug. 16, 2010), report and

recommendation adopted, No. 08-CV-965, 2010 WL 3584396 (N.D.N.Y. Sept. 7, 2010))

(“Plaintiff alleges that all of the defendants violated his due process and equal protection



                                                  9
rights by subjecting him to or not protecting him from harsh conditions of confinement based on his

status as a convicted felon, a Hispanic and minority person, and a low-income adult.

Plaintiff's conclusory due process allegations essentially duplicate the Eighth Amendment claims

that this court has already considered, and need not be addressed separately.”).

       Defendants’ motion is therefore granted as to Plaintiff’s due process claim.

                                       IV. CONCLUSION

       For the foregoing reasons, Defendants’ motion (Docket No. 90) is granted. In the

event this case is not resolved by mediation, the sole remaining Eighth Amendment

conditions of confinement claim against Defendants Shumaker, Edger, Brink, Erway,

Belz, Pulsifer and Smith will proceed to trial at a date to be set by the Court.



       SO ORDERED.

       Dated: May 16, 2019
       Buffalo, New York

                                                             /s/William M. Skretny
                                                             WILLIAM M. SKRETNY
                                                            United States District Judge




                                                10
